IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF J.R.K.                : No. 5 WAL 2017
                                         :
                                         :
PETITION OF: J.K., FATHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2017, the Petition for Allowance of Appeal is

DENIED.